Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Response to Amendment
The amendment received on 11/30/2020 has been entered, considered, and an action on the merits follows.
Previous objection of claims 1, 19 and 28 have been withdrawn due to the amended claims.
Previous rejection of claims 1, 5, 10-13, 19-22 and 27-28 under 35 USC 112(a) are maintained. It appears the applicant did not address the issue in claim 1 and 19 which recite “individually programmable hydraulic cylinders”. The issue is the specification and drawings do not show the hydraulic cylinders are individually programmable. The specification and drawings show the cylinders are controlled by the same source. See 112(a) rejection below for more detail.
Some previous rejections under 35 USC 112(b) have been withdrawn due to the amended claims. However the applicant failed to address several rejections and the amended claims present new rejections under 112(b). See below for more detail.
Applicant’s arguments, see pg 10, with respect to the rejection of claim 19 under 35 USC 103, regarding teaching reference Miyashita (US 5,555,798) have been fully considered and are persuasive.  The examiner agrees Miyashita teaches heaters and cooling channels inside the upper and lower plates (10, 11), but not the fixture plates (26A, 26B) which would be 
However, upon further consideration, a new ground of rejection of claims 1 and 19 is made as being unpatentable over Jahnle in view of Sevigny (US 2002/0096431 A1). While Jahnle does disclose the plastic material is “held in place for a predetermined time under a predetermined temperature to complete the final molding of the piece” (Col 3, Lines 15-18) such that the plastic piece melts between the dies (Col 4, Lines 46-54), Jahnle does not disclose any cooling operation after the piece is formed within the mold. However, in the same field of endeavor, Sevigny teaches of a similar thermoplastic sheet forming process (Fig 7) where a plastic sheet is heated within upper and lower dies (114, 116) to be formed (¶89, Lines 1-3) and then after high temperature forming, the dies are cooled to a temperature lower than the heated part for the purpose of ensuring the final part is rigid and maintains its desired shape (¶89, Lines 3-4). Therefore, it would have been obvious to modify Jahnle to incorporate the cooling operation of Sevigny in order to ensure the completed hot part is rigid (Note, Jahnle teaches of heating the plastic to a melting temperature while forming and therefore a cooling step would be necessary to remove the final part from the dies and ensure it doesn’t lose shape).
Applicant’s arguments, see pgs 10-11, with respect to the rejection of claim 19 under 35 USC 103, regarding teaching reference Krajewski (US 2010/0192659 A1) have been fully considered but are not persuasive. The applicant argues “Krajewski discloses one robotic means for loading parts on a press and a separate robotic means for unloading parts from the press…wherein a single robot means is disclosed to be operable to load and unload the press”. 
Claim Objections
Claims 1 and 19 are objected to because of the following informalities:
Claim 1, Line 24 recites “in is in”. This should read -- is in --.
Claim 19, Line 19 recites “in is in”. This should read -- is in --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 10-13, 19-22 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as 
[Claim 1, Lines 12-13] and [Claim 19, Lines 10-11] each recite “individually programmable hydraulic cylinders”. However, the specification and the drawings do not show that the hydraulic cylinders are programmable individually. Figure 1b appears to show the cylinders/platens (19) are controlled by the same source (25). Pg 8, Line 16 of the specification recites “Platens 19 may be connected to a hydraulic power pack or reservoir 25”. But there is no mention that these cylinders/platens are individually programmable.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 10-13, 19-22 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Lines 7-8 recite “the reciprocal vertical movement, being control of vertical speed and motion”. However, there appears to be some missing or incorrect 
[Claim 1, Line 22] and [Claim 19, Line 16] each recite “the end”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1, Lines 22-23 recite “(being the bottom dead center of the slidable ram)”. However, it is unclear if this limitation is intended to further define the claim. Limitations within parentheses cannot further define the claim. 
[Claim 1, Line 24] and [Claim 19, Line 18] each recite “the bottom”. There is insufficient antecedent basis for this limitation in the claim. Further, is this bottom of stroke the same as the previously recited “end of forming point”? Or are they intended to be different points along the ram’s stroke? For examination purposes, the examiner will interpret these as the same points.
Claim 1, Lines 24-25 recite “(whereby the slidable ram in is in the vicinity of the bottom dead center)”. However, it is unclear if this limitation is intended to further define the claim. Limitations within parentheses cannot further define the claim.
[Claim 1, Line 33] and [Claim 19, Line 34] each recite “the quenching”. There is insufficient antecedent basis for this limitation in the claim. Only a holding force, being a quenching pressure has been previously recited.
[Claim 1, Line 34] and [Claim 19, Lines 35-36] each recite “the material”. There is insufficient antecedent basis for this limitation in the claim.
[Claim 1, Line 38] and [Claim 19, Line 40] each recite “cooling channels may carry”. However, this renders the claim indefinite because one of ordinary skill in the art would not know if the claimed invention requires the cooling channels to carry.
[Claim 1, Line 38], [Claim 10, Line 2], [Claim 11, Line 2], [Claim 11, Line 4], [Claim 19, Line 3] and [Claim 19, Line 40] each recite “such as” which renders the claim indefinite because it is unclear whether the limitation following such as is required of the claimed invention.
Claims 19-22 and 27 recite multiple “hot forming parts” and multiple “heated blanks” throughout. However the specification and drawings appear to show a process of a single heated blank forming a single hot forming part. The claims read as if there are multiple heated blanks being formed into multiple hot forming parts at once. Further, Claim 19, Lines 27-28 recite “the heated blank” and “the hot forming part” as singular. For examination purposes, the examiner will read the heated blank and the hot forming part in their singular form in the claims.
Claim 19, Line 17 recites “(being the bottom dead center of the ram)”. However, it is unclear if this limitation is intended to further define the claim. Limitations within parentheses cannot further define the claim.
Claim 19, Line 19 recites “(whereby the slidable ram in is in the vicinity of the bottom dead center)”. However, it is unclear if this limitation is intended to further define the claim. Limitations within parentheses cannot further define the claim. Further, if amended to remove the parentheses, “the slidable ram” should further be amended to “the ram” to avoid a lack of antecedent basis rejection.
Claim 19, Lines 33-35 recite “extracting heat from the heated blank during the quenching of the hot formed parts to form the hot forming parts during quenching of the heated blank”. This limitation appears to be redundant and causes confusion. Further, it’s not clear from the claims when the heated blank becomes the hot forming part in this system. It appears the hot forming part is formed once the heated blank is quenched. Is the applicant intending to say “extracting heat from the heated blank during quenching of the heated blank to form the hot forming part”?
Claim 19, Line 34 recites “the hot formed parts”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner will read this limitation as “the hot forming part”.
Claim 19, Lines 39-40 recite “such heating one or more cooling channels”. However, there appears incorrect language (heating) in this limitation. Are one or more cooling channels being heated? For examination purposes, the examiner will read this limitation as “such one or more cooling channels” as seen in claim 1. 
Claim 27, Lines 2-3 recite “the programmable hydraulically controlled bolster”. There is insufficient antecedent basis for this limitation in the claim. Is this intended to refer to the previously recited hydraulically controlled bolster or the programmable hydraulic cylinders in claim 19? For examination purposes, the examiner will interpret this limitation as “the hydraulically controlled bolster”. 
Claim 28, Lines 1-2 recite “the programmable hydraulically controlled bolster”. There is insufficient antecedent basis for this limitation in the claim. Is this intended to refer to the previously recited hydraulically controlled bolster or the programmable 
Claim 28, Line 4 recites “the hot forming part”. There is insufficient antecedent basis for this limitation in the claim. Is this intended to refer to the previously recited heated blank in claim 1? For examination purposes, the examiner will interpret this limitation as “the heated blank”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5, 10-13 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jahnle (US 4,147,486) in view of Applicant Admitted Prior Art (hereinafter “AAPA”), Ballantyne (US 4,828,474), Schmitz (US 6,654,661 B2) and Sevigny et al (hereinafter “Sevigny”) (US 2002/0096431 A1).
Regarding Claim 1, as best understood, Jahnle discloses a forming press (Fig 1), the forming press comprising: a stationary bed (28), a slidable ram (20) carrying a top die (16) for vertical movement between a start point which exists in a top dead center of the slidable ram and a forming point which exists in a bottom dead center of the slidable ram (Col 2, Lines 10-12), a programmable sequencer (54) (Col 2, Lines 21-49 describe a sequencer that controls the operation of the upper ram and such sequencers can run camming mechanisms and various timing switches. Col 1, Lines 37-41 describe the upper mold is maintained at a lowered position for a predetermined amount of time. These limitations mean the sequencer is programmable for controlling the press components) for controlling reciprocal vertical movement, speed and motion of the slidable ram (20) between the start point and the forming point (Col 2, Lines 21-49), a hydraulically controlled bolster (14) coupled to the stationary bed (28), the hydraulically controlled bolster supporting a bottom forming die (18) adapted for receiving a heated blank (34), the hydraulically controlled bolster (14) being driven by multiple programmable hydraulic cylinders (26), each of the multiple programmable hydraulic cylinders configured for controlling pressure power applied to the hydraulically  a brake configured for holding the slidable ram (20) at the forming point (Col 2, Lines 31-40), wherein the sequencer is programmed for driving the slidable ram (20) for downward movement between the start point and a transition point prior to the forming point (Col 3, Lines 4-9; the start point to the transition point is the area where the ram is not forming the work piece), and for downward movement from the transition point to an end of the forming point (Col 3, Lines 4-9; the transition point to the end of the forming point is the area where the ram is in contact with the work piece and being cushioned by the lower platen), and when the slidable ram (20) reaches a bottom of its stroke, the brake is programmed to hold the slidable ram (20) at the bottom stroke of the slidable ram (Col 2, Lines 31-40).
Jahnle does not disclose the stationary bed fixed is to a floor.
However, in the same field of endeavor, AAPA teaches fixing a stationary bed to a floor (Pg 1, Line 27) for the purpose of keeping the press secured during operation.
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the stationary bed of Jahnle and have it fixed to the floor, as taught by AAPA, in order to keep the stationary bed secured during the pressing operation.

However, in the same field of endeavor, AAPA further teaches a slidable ram mounted on slide guides for guided movement (Pg 2, Line 13) for the purpose of having guided reciprocal movement and keeping the slidable ram in line during operation.
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the slidable ram of Jahnle to be mounted on slide guides, as taught by AAPA, in order to keep the slidable ram in line during a pressing operation.
Further, while Jahnle discloses a programmable sequencer for controlling the movement, speed and motion of the slidable ram (20) (Col 2, Lines 21-40), Jahnle does not disclose a programmable servomotor for controlling movement, speed and motion of the slidable ram.
However, in the same field of endeavor, AAPA further teaches a servomotor for operating a slidable ram (Pg 2, Lines 19-24) for the purpose of accelerating the ram to a high speed (Pg 2, Line 22).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the slidable ram of Jahnle to be driven by a servomotor, as taught by AAPA, in order to be able to accelerate the ram to a high speed (AAPA: Pg 2, Line 22) (Note, the combination of Jahnle and AAPA now teach a servo motor controlled by a programmable sequencer. Therefore the servo motor is programmable).

However, in the same field of endeavor, Ballantyne teaches of a press (10) having four individually programmable hydraulic cylinders (30, 32, 34 and 36) (one at each corner of a platen, seen in Fig 3) for the purpose of maintaining parallelism between upper and lower platens during operation (Col 2, Lines 8-12) (Col 4, Lines 19-24 describe the cylinders are individually programmable).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the hydraulic cylinders of Jahnle, to be also individually programmable as taught by Ballantyne, in order to maintain parallelism between the ram and bolster during operation (Ballantyne: Col 2, Lines 8-12).
Further, while the combination of Jahnle, AAPA and Ballantyne teach the servo motor (AAPA) is programmed for driving the slidable ram (Jahnle: 20) between the start point and the transition point, and from the transition point to the end of the forming point at a single speed, Jahnle does not disclose driving the slidable ram at a first speed between the start point and the transition point, and at a second speed from the transition point to the end of the forming point, wherein the first speed is faster than the second speed.
However, in the same field of endeavor, AAPA further teaches the servo motor is programmed for driving the slidable ram at a first speed (non-forming speed) between 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to use AAPA’s known technique of slowing the slidable ram’s movement to a forming speed before impacting the heated blank instead of Jahnle’s single speed technique in order to improve the forming of the product by maintaining the slidable ram at a safe and appropriate speed. (KSR International CO. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Further, the combination of Jahnle, AAPA and Ballantyne teach the individually programmable hydraulic cylinders (Jahnle: 26) are programmed for a first pressure when the slidable ram (Jahnle: 20) moves at the second speed (AAPA: forming speed) (Jahnle: Col 4, Lines 46-49 describe the first pressure when the ram is lowered) and a second pressure when the brake is engaged (Jahnle: Col 4, Lines 52-62 describe the ram being held in place while the second pressure is applied), wherein the first pressure is lower than the second pressure (Jahnle: Col 4, Lines 46-54).
The combination does not teach the servo motor (APPA) is programmed to be disengaged and the holding brake (Jahnle) engaged when the slidable ram (Jahnle: 20) is at the end of the forming point.

Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the servomotor and brake of the combination, to not have the servomotor and brake engaged at the same time, as taught by Schmitz, in order to prevent unnecessary wear on the brake and the servomotor components (Col 2, Lines 30-34).
Further, while Jahnle discloses a holding force on the heated blank (34) being a pressure and forming the heated blank (34) at a high temperature (Col 3, Lines 15-18), such that the heated blank melts between the dies (Col 4, Lines 46-54), Jahnle does not disclose the heated blank is uniformly quenched between bottom and top dies.
However, in the same field of endeavor, Sevigny teaches of a similar thermoplastic sheet forming process (Fig 7) where a plastic sheet is heated within upper and lower dies (114, 92) to be formed (¶89, Lines 1-3) and then after high temperature forming, the dies are cooled to a lower temperature than the heated part, via cooling channels (106) within the die holder (80) for the purpose of ensuring the final part is rigid and maintains its desired shape (¶89, Lines 3-4). 
Therefore, it would have been obvious to modify Jahnle’s die holders (12 and 14) to further include cooling channels, as taught by Sevigny, in order to cool the dies 
Further, the combination teaches the bottom and top die (Jahnle: 16, 18) are adapted for extracting heat from the heated blank (Jahnle: 34) during a quenching of the heated blank through heat transfer to a material of which the lower die (Jahnle: 18) is formed from the heated blank (Jahnle: 34), said material of which the lower die (Jahnle: 18) is formed being a cooler temperature relative to the temperature of the heated blank (Jahnle: 34) (Sevigny: Col ¶89, Lines 3-4 describe cooling the lower die to a lower temperature than the heated blank).
Regarding Claim 5, the combination further teaches the hydraulically controlled bolster (Jahnle: 14) is adapted for hydraulically urging the bottom die (Jahnle: 18) against the top die (Jahnle: 16) for quenching the heated blank (Jahnle: 34) while the slidable ram (Jahnle: 20) is held at the forming point with the brake (Sevigny: Col ¶89, Lines 3-4 teach cooling the lower die to a lower temperature than the heated blank in order to quench the heated blank).
Regarding Claim 10, Jahnle further discloses said forming press is capable of producing pressure between 100 to 300 metric tons of pressure (Fig 5-6 show the range of pressure the press is capable of).
Regarding Claim 11, Jahnle does not disclose wherein said slidable ram is capable of producing pressure between 50 and 200 metric tons of pressure, and wherein said hydraulically controlled bolster is capable of producing pressure between 50 and 1,700 metric tons of pressure.

Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the ram of Jahnle to be capable of producing between 50 and 200 metric tons of pressure, and said hydraulically controlled bolster of Jahnle to be capable of producing between 50 and 1,700 metric tons of pressure in order to sufficiently form the heated blank.
Further, to provide a slidable ram capable of producing between 50 and 200 metric tons of pressure, and a hydraulically controlled bolster capable of producing between 50 and 1,700 metric tons of pressure would be obvious to one of ordinary skill in the art, since it has been held that where general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (In re Aller. 105 USPQ 233).
Regarding Claim 12, Jahnle further discloses said hydraulically controlled bolster (14) includes 25mm of stroke (Col 3, Lines 7-11) (Note, Col 3, Line 9 recites ‘cylinders 16’. This should read ‘cylinders 26’ based on Fig 1).
Regarding Claim 13, the combination further teaches the slidable ram (Jahnle: 20) is directly driven by the servomotor (AAPA: Pg 2, Lines 19-24).
Regarding Claim 28, Jahnle further discloses the programmable hydraulically controlled bolster (14) is linked to the sequencer (54) (Col 4, Lines 17-26) having instructions to (i) keep the hydraulically controlled bolster up to 300 metric tons of pressure (Fig 6 shows the cylinder pressure applied to the bolster at a value between 
While Jahnle discloses a sequencer, a computer linked to the programmable hydraulically controlled bolster is not explicitly taught.
However, Jahnle discloses sequencers are known and are not illustrated in detail since they may take various different forms (Col 4, Lines 23-26).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention to substitute the sequencer, as taught by Jahnle, with a computer to obtain the predictable result of controlling the movement of the ram and hydraulic bolster (KSR International CO. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Claims 19-22 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jahnle in view of AAPA, Ballantyne, Schmitz, Sevigny and Krajewski et al (hereinafter “Krajewski”) (US 2010/0192659 A1).
Regarding Claim 19, as best understood, Jahnle discloses an automated hot forming system for hot forming parts (Fig 1), said system comprising: a press (Fig 1) of type suitable for hot forming parts (molded 34) from a heated blank (sheet 34), said press comprising a ram (20), the ram has reciprocal vertical movement between a start 

However, in the same field of endeavor, AAPA teaches a ram mounted on slide guides for guided movement (Pg 2, Line 13) for the purpose of having guided reciprocal movement and keeping the ram in line during operation.
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the ram of Jahnle to be mounted on slide guides, as taught by AAPA, in order to keep the ram in line during a pressing operation.
Further, Jahnle does not disclose the stationary bed fixed is to a floor.
However, in the same field of endeavor, AAPA further teaches fixing a stationary bed to a floor (Pg 1, Line 27) for the purpose of keeping the press secured during operation.
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the stationary bed of Jahnle and have it fixed to the floor, as taught by AAPA, in order to keep the stationary bed secured during the pressing operation.
Further, while Jahnle discloses a programmable sequencer for driving the ram (20) (Col 2, Lines 21-40), Jahnle does not disclose a programmable servomotor for driving the ram.
However, in the same field of endeavor, AAPA further teaches a servomotor for operating a ram (Pg 2, Lines 19-24) for the purpose of accelerating the ram to a high speed (Pg 2, Line 22).

Further, while Jahnle discloses the hydraulically controlled bolster (14) is driven by multiple programmable hydraulic cylinders (26), Jahnle does not disclose the hydraulic cylinders are individually programmable.
However, in the same field of endeavor, Ballantyne teaches of a press (10) having four individually programmable hydraulic cylinders (30, 32, 34 and 36) (one at each corner of a platen, seen in Fig 3) for the purpose of maintaining parallelism between upper and lower platens during operation (Col 2, Lines 8-12) (Col 4, Lines 19-24 describe the cylinders are individually programmable).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the hydraulic cylinders of Jahnle, to be also individually programmable as taught by Ballantyne, in order to maintain parallelism between the ram and bolster (Ballantyne: Col 2, Lines 8-12).
Further, while the combination of Jahnle, AAPA and Ballantyne teach the servo motor (AAPA) is programmed for driving the ram (Jahnle: 20) between the start point and the transition point, and from the transition point to the end of the forming point at a single speed, Jahnle does not disclose driving the ram at a first speed between the 
However, in the same field of endeavor, AAPA further teaches the servo motor is programmed for driving the ram at a first speed (non-forming speed) between the start point and the transition point, and for a second speed (forming speed) from the transition point to the end of the forming point, wherein the first speed is greater than the second speed (Pg 2, Lines 19-24 describes the ram is slowed down to the second speed before impacting the blank to be formed) for the purpose of forming the work piece and maintaining the ram at an appropriate speed.
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to use AAPA’s known technique of slowing the ram’s movement to a forming speed before impacting the heated blank instead of Jahnle’s single speed technique in order to improve the forming of the product by maintaining the ram at a safe and appropriate speed. (KSR International CO. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Further, the combination of Jahnle, AAPA and Ballantyne teach the individually programmable hydraulic cylinders (Jahnle: 26) are programmed for a first pressure when the ram (Jahnle: 20) moves at the second speed (AAPA: forming speed) (Jahnle: Col 4, Lines 46-49 describe the first pressure when the ram is lowered) and a second pressure when the brake is engaged (Jahnle: Col 4, Lines 52-62 describe the ram being held in place while the second pressure is applied), wherein the first pressure is lower than the second pressure (Jahnle: Col 4, Lines 46-54).

However, in the same field of endeavor, Schmitz teaches a press with a motor’s clutch programmed to be disengaged and a brake engaged when the press is at a predetermined point (Col 3, Lines 54-66) for the purpose of preventing unnecessary wear on the brake and motor/clutch components (Col 2, Lines 30-34).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the servomotor and brake of the combination, to not have the servomotor and brake engaged at the same time, as taught by Schmitz, in order to prevent unnecessary wear on the brake and the servomotor components (Col 2, Lines 30-34).
Further, while Jahnle discloses a holding force on the heated blank (sheet 34) being a pressure and forming the hot forming part (molded 34) at a high temperature (Col 3, Lines 15-18), such that the heated blank melts between the dies (Col 4, Lines 46-54), Jahnle does not disclose the heated blank is formed and uniformly quenched by the forming die to form the hot forming part.
However, in the same field of endeavor, Sevigny teaches of a similar thermoplastic sheet forming process (Fig 7) where a plastic sheet is heated within a forming die (114, 92) to be formed (¶89, Lines 1-3) and then after high temperature forming, the dies are cooled to a lower temperature than the heated part, via cooling 
Therefore, it would have been obvious to modify Jahnle’s die holders (12 and 14) to further include cooling channels, as taught by Sevigny, in order to cool the die (Jahnle: 16 and 18) to a lower temperature after molding the heated blank to ensure the completed heated blank is rigid as opposed to still flowing (Sevigny: ¶89, Lines 3-4). 
Further, Jahnle is silent towards any type of loading or unloading from the forming die.
However, in the same field of endeavor, Krajewski teaches a robotic means (Fig 2) (Left Robot 6 and Right Robot 7) for loading parts on a press (4) (¶51, Lines 44-53) and unloading parts from the press (¶54, Lines 1-7) for the purpose of handling the parts with speed and safety.
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the press system of Jahnle to include Krajewski’s robotic means in order to unload and load with speed and safety and prevent human operators from handling hot parts (KSR International CO. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Further, the combination teaches the forming die (Jahnle: 16, 18) is adapted for extracting heat from the heated blank (Jahnle: sheet 34) during a quenching of the heated blank to form the hot forming part through heat transfer to a material of which the forming die (Jahnle: 16 and 18) is formed from the heated blank, said material of which the forming die (Jahnle: 16 and 18) is formed being a cooler temperature relative 
Regarding Claim 20, the combination teaches the motion of the ram (Jahnle: 20) is controlled directly by the servomotor (AAPA: Pg 2, Lines 19-24).
Regarding Claim 21, the combination teaches the robotic means (Krajewski: Left Robot 6) is configured to reach the forming die (Jahnle: 16 and 18)
Jahnle does not disclose one or more ovens for heating the heated blanks and the robotic means configured to reach the one or more ovens.
However, in the same field of endeavor, Krajewski teaches the use of multiple ovens (20, 1, 2 and 3) for the purpose of preheating parts (24) to a desired temperature before placing them in a heated press (¶51, Lines 1-16 and 44-47).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the automated hot forming system of Jahnle, and include preheating ovens as taught by Krajewski in order to preheat the parts and get them to the desired preheated temperature before forming in the heated press (Krajewski: ¶51, Lines 1-16 and 44-47) which will speed up the overall process.
Regarding Claim 22, Krajewski further teaches the system comprises two or more ovens (20, 1, 2 and 3) (Fig 2).
Regarding Claim 27, Jahnle further discloses the system further comprises a sequencer (54) linked to the programmable hydraulically controlled bolster (14) (Col 4, Lines 17-26), the sequencer having instructions to (i) keep the hydraulically controlled 
While Jahnle discloses a sequencer, a computer linked to the programmable hydraulically controlled bolster is not explicitly taught. 
However, Jahnle discloses sequencers are known and are not illustrated in detail since they may take various different forms (Col 4, Lines 23-26).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention to substitute the sequencer, as taught by Jahnle, with a computer to obtain the predictable result of controlling the movement of the ram and hydraulic bolster (KSR International CO. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725